DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
There was multiple telephone calls to contact the Applicant’s agent on Sept. 5th and 6th , 2022 for a minor correction in line 2 of claim 1. The feature recites “the composite layer” in line 2 need a correction to be consistent with the same terminology in the claim. In the current amendment filed on 06/10/2022, the Applicant amended “the composite layer” to “the at least one composite layer”. 
Thus, Examiner believes the limitation of line 2 of claim 1 should be amended as “the at least one composite layer”.

Allowable Subject Matter
Reference 1: Lee (US 2005/0074633)
Regarding claim 1, Lee teaches a composite layer comprising:
an insulating resin layer (2); a non-magnetic metal layer (layer Ti 2A) formed on the insulating resin layer (2); and a metal magnetic layer  (3) formed on the non-magnetic metal layer (4).
However, Lee does not teach the composite layer has a through hole.
	Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a noise suppression sheet comprising at least one composite layer, the at least one composite layer including: “wherein the at least one composite layer has a through hole” in combination of all of the limitations of claim 1. Claims 2 and 3 include all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818